Page Not Found | US Court of Federal Claims


Your browser does not support CSS and therefor you are seeing
a plain, functional page rather than the modern, designed site.  The site is
fully functional this way, just not as nice to look at. To see this site as it
was intended, please upgrade to a modern browser like
Mozilla Firefox,
Opera,
Netscape (7 or higher) or Internet
Explorer (6 or higher).


    717 Madison Place, NW
    Washington, DC 20005
    202-357-6400
  








DC Weather














      > Go to Advanced Search
    








HomePage Not Found



Sorry! The page you were looking for no longer exists. We redesigned our site and many of the pages have changed.
Please visit our Website and Technical Issues page for more information on about the United States of Federal Claims website, or use the search box on the left side to locate the webpage that you were linked too.